Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 22, 2019

The Court of Appeals hereby passes the following order:

A19I0144. JOHNATHAN CHRISTOPHER MULGRAVE v. THE STATE.

      Johnathan Christopher Mulgrave is facing criminal prosecution for numerous
charges, and he filed a motion to suppress statements made during his interrogation.
Following a hearing, the trial court denied the motion. Mulgrave sought a certificate
of immediate review, which the trial court declined to issue. Mulgrave nonetheless
filed this application for interlocutory appeal. We, however, lack jurisdiction.
      Because the action remains pending below, Mulgrave was required to comply
with the interlocutory-appeal procedure, including obtaining a certificate of
immediate review from the trial court. See OCGA § 5-6-34 (b). This Court will “not
review the unfettered discretion vested in the trial court in granting or refusing a
certificate for immediate review of interlocutory rulings.” B & D Fabricators v. D.H.
Blair Inv. Banking Corp., 220 Ga. App. 373, 376 (3) (469 SE2d 683) (1996).
      Mulgrave argues that we should consider this application pursuant to Waldrip
v. Head, 272 Ga. 572 (532 SE2d 380) (2000). In Waldrip, the Supreme Court held
that an appellate court may exercise its discretion to review an interlocutory order
without a certificate of immediate review in “exceptional cases that involve an issue
of great concern, gravity, and importance to the public and no timely opportunity for
appellate review.” Waldrip, 272 Ga. at 575 (1). This is not one of the rare cases in
which ignoring the certificate requirement is warranted.
      Because Mulgrave did not obtain a certificate of immediate review, we lack
jurisdiction to consider this application, which is hereby DISMISSED

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/22/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.